DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11170569.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachmiak et al. (US 2020/0226820 A1).
Regarding claim 1, Stachmiak teaches:
A method executed by one or more computing devices for generating a virtual representation of a physical scene,(FIG. 8) the method comprising: 
receiving scene data corresponding to the physical scene; ([0030], “Turning back to FIG. 1, RBG data 32 and depth data 34 captured by the camera device 18 are sent to the processor 12 as scene data 36.”)
processing the scene data to determine a plurality of scene components and a plurality of scene priors corresponding to the plurality of scene components; ([0041], “FIG. 5(A) shows a portion of an example depth image centered at the physical table object 30E of the physical environment of FIG. 3. The depth image is processed by surface reconstruction techniques at step (1) of the surface reconstruction and decomposition pipeline 42 to generate a geometric representation of the physical environment 28. FIG. 5(B) shows an example geometric representation in the form of a surface mesh.” component: e.g. table; scene priors: e.g. table boundary.)
generating, …dense geometric representations based at least in part on the plurality of scene priors, wherein each dense geometric representation corresponds to a scene component in the plurality of scene components; ([0042], “[0042] At step (2) of the surface reconstruction and decomposition pipeline 42, the scene data including the depth image is processed by an artificial intelligence machine learning model such as an FCN to produce SDF data which indicates, for each pixel, a distance to a nearest instance boundary 50 and an object label of the type of object that pixels likely lies upon. In the example illustrated in FIG. 5(C), a first pixel P1 in the signed distance field may be tagged by the FCN with a distance D1 to the nearest boundary of the scene data near the table physical object 30E of the physical environment 28 in FIG. 3, and may be tagged with a floor object label. A second pixel P2, which lies on the table physical object 30E, may be tagged with a distance D2 to the same boundary of the scene data (e.g. edge of the table) having an opposite sign to the distance D1. Further, the pixel P2 may be tagged with a table object label 46. In this manner, each pixel in the signed distance field generated for the scene data 36 may be tagged with a distance to the nearest instance boundary 50 and an object label 46 that corresponding to a virtual object model 64 of the model library 52.”)
generating a virtual model of the physical scene based at least in part on the plurality of dense geometric representations; ([0039], At step (3), the surface reconstruction and decomposition pipeline 42 is configured to fit object models managed by a model library 52 based on the geometric representation 44 and signed distance field 48 of the scene data 36. For example, the surface reconstruction and decomposition pipeline 42 may be configured to augment the volumetric data of the geometric representation 44 with the object labels 46 from the signed distance field 48. An identified cluster of voxels of the geometric representation 44 having the same object label 46 may then be extruded from the geometric representation 44, and a corresponding virtual object model selected from a plurality of virtual object models 64 stored by a model library 52 may be instantiated and fit to the volumetric characteristics of the extruded voxels.”[0040] “The virtual object modeling at step (3) of the pipeline may be performed for each recognized object in the scene data 36 such that the scene data 36 is decomposed into a plurality of virtual objects 54 that persist through updates to the scene data 36.”[0044]” The surface reconstruction and decomposition pipeline 42 may then generate a virtual table object primitive 66 from the model library 52, which may include predetermined surfaces, geometries, characteristics, and predetermined methods of transforming the primitive to handle movement, rotation, etc. One or more object parameters of the virtual table object may be set/changed to fit the virtual table object 66 to the geometric characteristics of the extruded set of voxels tagged with a table object label. FIG. 5(E) illustrates an example of fitting a virtual table object 66 to the geometric characteristics of the extracted table mesh shown in FIG. 5(D).”) and 
generating a virtual representation of the physical scene based at least in part on the scene data, the virtual representation being aligned with the virtual model. ([0061] teaches the generated virtual model is aligned to fit into the a representation of the physical scene: “At 732, the method 700 may include, for each associated virtual object, applying a transformation based on the detected change in user perspective and the predetermined transformation processes of the predetermined virtual object model for that virtual object. For example, if the user moves to a new user perspective relative to the instantiated virtual objects, the change in user perspective may be detected by the sensor devices of the computer system, and an updated view of the instantiated virtual objects may be calculated based on the predetermined transformation processes without requiring updated scene data to be captured by the camera devices..”)
However, Stachmiak does not explicitly teach:
generating, by a plurality of neural networks, a plurality of dense geometric representations
On the other hand, Stachmiak, using one specific object (FIG. 5, a table) in a scene, teaches using a AI learning model to generate a dense geometric representation and to identify the object. Since there could be plenty of different objects in a scene or scenes, using one AI machine learning model to generate all or huge dense geometric representations and to identify all the objects would dramatically complicate and slow down the operation of the learning model.  It would have been obvious to break one all inclusive AI learning model to several AI learning models with certain specified functions to improve system efficiency. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Stachmiak with the official notice to use a plurality of neural networks to generate a plurality of dense geometric representations. The benefit would be to improve system operation efficiency. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611